United States Court of Appeals
                     For the First Circuit

No. 12-2427

         TELECOMMUNICATIONS REGULATORY BOARD OF PUERTO RICO;
    SANDRA TORRES-LÓPEZ, in her official capacity as President
    of the Telecommunications Regulatory Board of Puerto Rico;
       VICENTE AGUIRRE-ITURRINO, in his official capacity as
   Associate Member of the Telecommunications Regulatory Board
  of Puerto Rico; NIXYVETTE SANTINI-HERNÁNDEZ, in her official
      capacity as Associate Member of the Telecommunications
 Regulatory Board of Puerto Rico; and ALEJANDRO GARCÍA-PADILLA,
        in his official capacity as Governor of Puerto Rico,

                     Defendants, Appellants,

                               v.

                CTIA - THE WIRELESS ASSOCIATION,

                      Plaintiff, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before
                 Torruella, Lipez, and Kayatta,
                         Circuit Judges.


     Robert F. Reklaitis, with whom Cynthia Fleming Crawford and
Leclair Ryan, were on brief for appellants.
     Todd M. Hinnen, with whom John K. Roche and Perkins Coie LLP,
were on brief for appellee.



                           May 9, 2014
            TORRUELLA, Circuit Judge. At issue in this case is a law

passed by the government of Puerto Rico to obtain information about

the owners of prepaid cell phones.                The Puerto Rican government

passed the Act of Dec. 27, 2011, No. 280, 2011 P.R. Laws 2963

(codified at P.R. Laws Ann. tit. 27, §§ 531-539 (Supp. 2013)) (the

"Registry Act"), in order to combat the use of anonymous prepaid

cell phones for criminal purposes in Puerto Rico. The Registry Act

functions by requiring telephone companies and other sellers of

prepaid phones to provide information about the purchasers of such

phones to the government of Puerto Rico.                  The government then

compiles a registry with the names, numbers, and addresses of all

those who purchase prepaid cell phones in Puerto Rico.

            The question before us is whether the Registry Act

conflicts    with     and   is        preempted     by   the   federal      Stored

Communications Act, 18 U.S.C. §§ 2701-2712 (the "SCA"), which

restricts the ability of wireless communications providers to

release customer information to governmental entities.                      After

careful consideration, we affirm the district court's finding that

the Registry Act is preempted by the SCA and that its enforcement

should be enjoined.

                                 I.    Background

A. The Registry Act

            On December 27, 2011, Puerto Rico Governor Luis Fortuño

signed   into   law   the   Registry      Act.       According   to   the   Act's


                                         -2-
explanatory statement, while many individuals legitimately purchase

prepaid phones to avoid signing burdensome contracts or paying for

unnecessary service, the criminal use of such phones has become

widespread in Puerto Rico.      See Registry Act, pmbl.1    The Registry

Act was thus created to address the "problem . . . that the owners

of   these   mobile   units,   because   they   are   pre-paid,   are   not

registered by the various companies, making it impossible for the

authorities to track down their owners" in the event the phone is

used to commit a criminal offense like extortion.         Id.

             To combat this problem, the Registry Act instructs the

Telecommunications Regulatory Board of Puerto Rico (the "Board"),

a government agency tasked with regulating telecommunications

services in Puerto Rico, to create and maintain a registry of

prepaid cell phone numbers.      Id. §§ 3-5.    To ensure that the Board

is provided with the information it needs to create a registry, the

Act requires that:

             Every telephone company, natural or legal
             person, or business entity that sells a pre-
             paid mobile telephone unit shall require photo
             identification at the time of purchase and
             shall register with the Board the name and
             physical and postal address of the owner of


1
   All references to the Registry Act in this opinion are based on
an English-language translation of the Act used by the parties in
the proceedings below and again on appeal. Although the Puerto
Rico Legislative Assembly has yet to provide an official, English-
language translation of the Registry Act, CTIA filed in the
district court a translation of the Act on which both parties rely.
Appellants do not dispute the accuracy of the translation, which is
attached to this opinion as an Appendix.

                                   -3-
           the unit and an alternative telephone number,
           the number of the unit, its make, model, and
           serial number.

Id. § 5.   This information must be provided to the Board within

thirty days of purchase, and the penalty for failing to do so is a

fine of up to $25,000 for each violation.            Id. § 8.

B. Procedural history

           Plaintiff-Appellee     CTIA     -   The    Wireless   Association

("CTIA") is a non-profit corporation that represents the interests

of the wireless communications industry.             CTIA's members include

Sprint, AT & T, T-Mobile, and others who sell prepaid cell phones

in Puerto Rico.    On February 15, 2012, CTIA sued the Board, three

of the Board's members in their official capacities, and Governor

Fortuño in his official capacity (collectively, the "Appellants").

CTIA sought declaratory and injunctive relief, arguing that the

Registry Act was preempted by the SCA because the SCA prohibits

CTIA's members from turning over to the government -- without a

subpoena -- the same information that the Registry Act requires

them to provide.

           Appellants   moved   to    dismiss   the    complaint,   and   the

district court denied the motion to dismiss on August 2, 2012,

adopting the magistrate judge's recommendation and finding that the

two laws clearly conflict.      The district court determined that the

plain language of the SCA prohibits the disclosure of cell-phone

customer information in the manner that the Registry Act requires.


                                     -4-
The district court then referred back to the magistrate judge the

question   whether    the     court     should       permanently    enjoin    the

enforcement of the Registry Act. On October 18, 2012, the district

court adopted the magistrate judge's findings and recommendations

and granted CTIA's motion for a permanent injunction.               This timely

appeal followed.

                              II.     Discussion

           On    appeal,    Appellants       argue    that   the   Registry   Act

constitutes a valid exercise of Puerto Rico's police powers that

does not conflict with the SCA.              Pointing to the structure and

purpose of the SCA, Appellants contend that the SCA protects only

customer information related to specific communications.                It does

not, they argue, protect the information required by the Registry

Act, like a customer's name and address captured at the time of

purchase   and   untethered    to     any    particular      communications   or

transactional record.       Thus, Appellants conclude that the SCA and

Registry Act do not conflict, the Registry Act is not preempted,

and the judgment of the district court should be reversed.2


2
  During the course of proceedings below, Appellants' Response in
Opposition to CTIA's Motion for Permanent Injunction expressly
asked the district court to analyze the Registry Act in toto and to
refrain from addressing any possibility of severing application of
the Act to non-CTIA members, arguing that the effectiveness of the
Act depends on its full application. This is perhaps unsurprising,
given that the challenged provisions form the functional core of
the Registry Act. See Ackerley Commc'ns of Mass., Inc. v. City of
Cambridge, 135 F.3d 210, 216 (1st Cir. 1998) (holding that
severability clause could not save unconstitutional ordinance
because the court could not conclude that the legislature viewed

                                       -5-
          We review the district court's finding that the Registry

Act is preempted by the SCA de novo.   See Weaver's Cove Energy, LLC

v. R.I. Coastal Res. Mgmt. Council, 589 F.3d 458, 472 (1st Cir.

2009); SPGGC, LLC v. Ayotte, 488 F.3d 525, 530 (1st Cir. 2007).

          Under the Supremacy Clause of the Constitution, "the Laws

of the United States . . . shall be the supreme Law of the Land;

and the Judges in every State shall be bound thereby, any Thing in

the . . . Laws of any State to the Contrary notwithstanding."   U.S.

Const. art. VI, cl. 2.   "By virtue of this commandment, state law

that conflicts with federal law is a nullity."       Mass. Ass'n of

Health Maint. Orgs. v. Ruthardt, 194 F.3d 176, 178 (1st Cir. 1999).

Nullification of state law is no small matter, and thus we "start

with the assumption that the historic police powers of the States

are not to be superseded by . . . Federal Act unless that is the

clear and manifest purpose of Congress."     Grant's Dairy - Maine,

LLC v. Comm'r of Me. Dep't of Agric., Food & Rural Res., 232 F.3d



the offending provisions "as anything but a unitary part" of the
ordinance); see also Reno v. ACLU, 521 U.S. 844, 884-85 (1997)
("This Court will not rewrite a law to conform it to constitutional
requirements." (internal quotation marks and citation omitted)).
Appellants seemingly maintain this position on appeal, as they do
not challenge the scope of the injunction -- which enjoins
enforcement of the Registry Act in toto -- or argue that severance
of the disputed provisions is a possibility.         Thus, even if
Appellants had not explicitly waived the issue below, their failure
to raise it on appeal would have waived any potential claim
regarding severability or the scope of the injunction. Cf. United
Parcel Serv., Inc. v. Flores-Galarza, 318 F.3d 323, 338 (1st Cir.
2003) (limiting remand on issue of injunction's scope to only those
claims briefed and argued on appeal).

                                -6-
8, 14-15 (1st Cir. 2000) (internal quotation marks and citation

omitted).3

             While there are a number of ways in which Congress could

preempt state law, see SPGGC, 488 F.3d at 530-31 (describing

express preemption, field preemption, conflict preemption, and

complete preemption), relevant here is CTIA's claim of conflict

preemption.     Conflict preemption occurs when federal law is in

"irreconcilable conflict" with state law, Barnett Bank of Marion

Cnty., N.A. v. Nelson, 517 U.S. 25, 31 (1996), as "when compliance

with both state and federal law is impossible, or when the state

law stands as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress."         Weaver's Cove

Energy, LLC, 589 F.3d at 472-73 (internal quotation marks and

citation omitted).

             CTIA argues, and the district court found, that the

Registry Act and the SCA directly and irreconcilably conflict

because the SCA prohibits wireless service providers from providing

customer information to the government without a subpoena, while

the Registry Act requires the same. Appellants, on the other hand,


3
   Although the Commonwealth of Puerto Rico is a territory of the
United States rather than a state, the test for preemption is the
same. P.R. Dep't of Consumer Affairs v. Isla Petroleum Corp., 485
U.S. 495, 499 (1998) ("[T]he test for federal pre-emption of the
law of Puerto Rico at issue here is the same as the test under the
Supremacy Clause . . . for pre-emption of the law of a State.");
Antilles Cement Corp. v. Fortuño, 670 F.3d 310, 323 (1st Cir. 2012)
("For preemption purposes, the laws of Puerto Rico are the
functional equivalent of state laws.").

                                  -7-
argue that the district court's reading of the SCA was overbroad,

and that the SCA and the Registry Act do not regulate the same

information.     Before we proceed to analyze Appellants' claims on

the merits, we begin with bit of background on the SCA.

A. The SCA

             The SCA is part of the Electronic Communications Privacy

Act (the "ECPA"), which was enacted in 1986 "to update and clarify

Federal privacy protections and standards in light of dramatic

changes in new computer and telecommunications technologies."

S. Rep. No. 99-541, at 1-2 (1986).         Title II of the ECPA is the

SCA,   which    imposes   several   restrictions    on   the   ability   of

communication service providers to divulge customer information to

governmental entities.

             In pertinent part, the SCA states that "a provider of

. . . electronic communication service to the public shall not

knowingly divulge a record or other information pertaining to a

subscriber to or customer of such service . . . to any governmental

entity,"   unless   an    enumerated   exception   applies.4    18   U.S.C.



4
   Exceptions to this prohibition include disclosures of customer
records that are: (1) authorized by 18 U.S.C. § 2703, (2) consented
to by the customer or subscriber, (3) "necessarily incident" to
render service or to protect the service provider's rights or
property, (4) provided to a governmental entity in emergency
circumstances "involving danger of death or serious physical
injury," (5) released to the National Center for Missing and
Exploited Children following the submission of a § 2258A report, or
(6) given "to any person other than a governmental entity." 18
U.S.C. § 2702(c).

                                    -8-
§ 2702(a)(3).          In its original form, the SCA dictated          that "[a]

provider of electronic communication service . . . shall disclose

a record or other information pertaining to a subscriber to or

customer        of     such   service    (not   including    the    contents   of

communications . . .) to a governmental entity only when the

governmental entity [uses a subpoena or obtains a warrant, court

order, or subscriber consent]."            ECPA, Pub. L. No. 99-508, § 201,

100 Stat. 1848, 1862 (1986) (codified as amended at 18 U.S.C.

§ 2703(c)(1)).

            In 1994, the SCA was amended in part so that different

types of records and subscriber information would receive different

levels     of        protection   from   disclosure.        See    Communications

Assistance for Law Enforcement Act, Pub. L. No. 103-414, 108 Stat.

4279 (1994).          While the initial version of the Act had allowed law

enforcement to obtain subscriber information and records with a

mere subpoena, after the 1994 amendment, a subpoena is sufficient

to obtain only a limited subset of records and information, like a

customer's name, address, phone number, length of service, billing

information, and call records.5             See 18 U.S.C. § 2703(c)(2).        To


5
  "[W]hen the governmental entity uses an administrative subpoena
authorized by a Federal or State statute or a Federal or State
grand jury or trial subpoena," a service provider shall disclose
its customer's: "(A) name; (B) address; (C) local and long distance
telephone connection records, or records of session times and
durations; (D) length of service (including start date) and types
of service utilized; (E) telephone or instrument number or other
subscriber number or identity . . . ; and (F) means and source of
payment . . . ." 18 U.S.C. § 2703(c)(2).

                                          -9-
obtain additional records or subscriber information, the government

must obtain a court order, customer consent, or a warrant.               Id.

§ 2703(c)(1).

B. Preemption

           Appellants begin by arguing that the Registry Act is

designed to combat criminal extortion and thus constitutes a

legitimate exercise of Puerto Rico's police power.              Accordingly,

Appellants contend, we should assume that the Registry Act is not

superseded by federal law unless preemption was "'the clear and

manifest purpose of Congress.'"        Grant's Dairy, 232 F.3d at 14-15

(quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230

(1947)).   Appellants argue that no such purpose is manifested by

the SCA, because the SCA regulates only transactional records and

information   related    to    communications,     not   basic    subscriber

information untethered to specific communications.

           To support this claim, Appellants largely bypass the text

of the relevant statutory provisions and instead emphasize the

structure and titles of the ECPA.         Appellants first point to the

title of subsection 2703(c), "[r]ecords concerning electronic

communication service or remote computing service."              Appellants

conclude   that    the   phrase    "[r]ecords      concerning     electronic

communication     service"    refers   only   to   communication-specific

documents like call records.      As proof, they cite the title of the

SCA, "Stored Wire and Electronic Communications and Transactional


                                   -10-
Records    Access."     From    this    title,   Appellants     conclude    that

subsequent references to "records" in the Act should be read to

refer only to "transactional records."              According to Appellants,

the structure and titles used in the ECPA prove that the SCA only

protects     wireless   communications        and    transactional        records

associated    with    those    communications,       not    a   prepaid    phone

purchaser's name, address, and phone number.               They claim that the

district court erred by relying exclusively on the language of

§ 2703 to find conflict preemption when it ought to have considered

statutory design and legislative history.

            Appellants are correct that "the title of a statute and

the heading of a section are tools available for the resolution of

a doubt about the meaning of a statute." Almendarez-Torres v.

United States, 523 U.S. 224, 234 (1998) (internal quotation marks

and citation omitted).        As we have previously made clear, however,

turning to titles and section headings to divine the meaning of a

statute is a "practice [that] should not be indulged at the expense

of the text itself."           Mass. Ass'n of Health Maint. Orgs. v.

Ruthardt, 194 F.3d 176, 180 (1st Cir. 1999); United States v.

Ozuna-Cabrera, 663 F.3d 496, 500 n.3 (1st Cir. 2011) ("[W]e do not

rely on the titles of statutory enactments in plumbing their

meaning . . . at the expense of the text itself." (internal

quotation marks and citation omitted)).




                                       -11-
             Here,    the    text    of    the     SCA     is   abundantly        clear:

communications service providers may not release "a record or other

information pertaining to a subscriber to or a customer of such

service . . . to any governmental entity" without the requisite

process.     18 U.S.C. § 2702 (emphasis added).                    If there was any

question    as   to   whether       Congress      intended        "record    or    other

information" to extend beyond transactional records to include

basic subscriber information like a customer's name, address, and

telephone number, § 2703 readily answers the question in the

affirmative:

             A governmental entity may require a provider
             of electronic communication service . . . to
             disclose a record or other information
             pertaining to a subscriber to or customer of
             such service (not including the contents of
             communications) only when the governmental
             entity . . . [seeking a customer's name,
             telephone number, etc.] uses an administrative
             subpoena authorized by a Federal or State
             statute or a Federal of State grand jury or
             trial subpoena . . . .

Id. § 2703(c) (emphasis added).             By its express language, the SCA

does not limit its protections to transactional records like call

logs.      "[T]elephone      connection         records"    are    but     one    of   six

specifically enumerated types of protected information; a wireless

service customer's name, address, length of service, telephone or

instrument    number,       and   means    of    payment    are     also    explicitly

protected by statute and cannot be released to a governmental

entity without a subpoena.          Id. § 2703(c)(2).


                                          -12-
            Where the text of a statute is clear, as it is here, we

need not go on to consider the act's legislative history to divine

Congress's intent.       Antilles Cement Corp., 670 F.3d at 320 ("We

must evaluate the statute's language within the statutory scheme

and look to the legislative history and policy only if that

language is unclear." (emphasis added)).               Nevertheless, in an

abundance    of    caution,    we   will     proceed   to   consider   briefly

Appellants' argument that our interpretation of the statute is

contrary    to    congressional     purpose   as   evidenced   by   the   SCA's

legislative history.       See Ruthardt, 194 F.3d at 184 ("Although

textual analysis resolves the statutory construction issue, we

sometimes have looked to legislative history to confirm textual

intuitions.").

            Appellants believe that the ECPA's legislative history

confirms that the SCA was intended to regulate only communications

and transactional records relating to those communications.               They

first quote an excerpt of a 1986 House Judiciary Committee Report

on the bill that later became the ECPA.            The report summarizes the

purposes of the Act, in relevant part, as amending the United

States Code "to provide procedures for interception of electronic

communications by federal law enforcement officers" and "to provide

procedures for access to communications records by federal law

enforcement officers."        H.R. Rep. No. 99-647, at 16 (1986).




                                      -13-
               Appellant's quotation does little to advance the ball.

The ECPA certainly did, among other things, "provide procedures for

access   to     communications    records    by   federal    law   enforcement

officers," but that broad summary of a lengthy bill does not

suggest an intent contrary to the plain language of § 2703.                  In

fact,    the    legislative   history   of    the   SCA     corroborates    the

congressional purpose made manifest by the statutory text.                 When

Congress amended the SCA in 1994, it did so -- in part -- by

differentiating between types of subscriber information that had

previously       been   treated   identically     under     the    Act.     See

Communications Assistance for Law Enforcement Act, Pub. L. No. 103-

414, 108 Stat. 4279 (1994).       As the 1994 House Judiciary Committee

Report explained, the amendment was "raising the standard for

access to transactional data . . . to guard against 'fishing

expeditions' by law enforcement," but "[l]aw enforcement could

still use a subpoena to obtain the name, address, telephone toll

billing records, and length of service of a subscriber to or

customer of such service and the types of services the subscriber

or customer utilized." H.R. Rep. No. 103-827, at 31-32 (1994). In

other words, Congress expressly recognized the difference between

transactional data and basic subscriber information in the SCA,

affording the latter less protection, but nevertheless requiring a

subpoena prior to its disclosure to law enforcement.




                                    -14-
            Appellants next point out that the Senate Judiciary

Committee       Report   corresponding      to   the   ECPA   stated   that      the

definition of "contents" would not include "the identity of the

parties     or    the    existence   of    the     communication   .   .    .     or

transactional records about it."            S. Rep. No. 99-541, at 13.          This

definition, Appellants contend, shows that Congress actually meant

"a transactional record" when it wrote "a record" in the SCA.                     We

disagree. As an initial matter, the fact that Congress knew how to

identify a "transactional record" but opted to use broader language

in § 2703 "only underscores our duty to refrain from reading a

phrase into the statute when Congress has left it out."                     Keene

Corp. v. United States, 508 U.S. 200, 208 (1993).                  More to the

point,    the    very    same   Senate    Report   specifically    states       that

§ 2703(c) "permits the provider of the service to divulge, in the

normal course of business, such information as customer lists and

payments to anyone except a Government agency."                S. Rep. No. 99-

541, at 38 (emphasis added).              That Congress intended § 2703 to

restrict the ability of a service provider to turn over even a list

of customers to a governmental entity is thus abundantly clear.

            Leaving no stone unturned, Appellants next refer us to

statements by individual legislators who cosponsored versions of

what became the SCA in 1986.                Appellants believe that these

statements show that the sponsors of the SCA never intended to

protect basic subscriber information divorced from particular


                                         -15-
communications.      That effort is doomed from the start.                 "[T]he

overarching rule is that statements by individual legislators

should not be given controlling effect; rather, such statements are

to be respected only to the extent that they are consistent with

the statutory language."             Rhode Island v. Narragansett Indian

Tribe, 19 F.3d 685, 699 (1st Cir. 1994) (internal quotation marks

and citation omitted).        This is no less true when the statements

come from a bill's sponsors.          Id.

             Even   if   we   were    inclined      to   give   weight    to   such

statements, in this case, they offer us no reason to believe that

Congress intended the SCA to function in a manner contrary to its

express terms.      Appellants point out that a cosponsor of the bill

stated during House deliberations that "the legislation establishes

clear rules for Government access to new forms of electronic

communications as well as . . . transactional records regarding

such communications." 132 Cong. Rec. H4039-01 (1986) (statement of

Rep. Carlos J. Moorhead), 1986 WL 776505, at *26.                      Once more,

Appellants are endeavoring to transform a general summary of a

detailed Act into a limitation on its express terms, and the

statement referenced simply does not support such a reading.                   Were

we to accept Appellants' view of the import of Representative

Moorehead's statement -- and we do not -- it would still do

Appellants    no    favors,    because      "[i]n    the   game   of     statutory

interpretation, statutory language is the ultimate trump card, and


                                       -16-
the remarks of sponsors of legislation are authoritative only to

the extent that they are compatible with the [statute's] plain

language."     United States v. Czubinski, 106 F.3d 1069, 1078 (1st

Cir. 1997) (internal quotation marks and citations omitted).

             With the formidable combination of clear statutory text

and legislative history stacked against them, Appellants make one

final effort to save the Registry Act, by pointing to the existence

of telephone books.    The names, numbers, and addresses of landline

telephone owners, Appellants point out, are routinely published in

telephone books that are publicly distributed.        In fact, providers

of telecommunications services are required to provide subscriber

list information to "any person upon request for the purpose of

publishing directories in any format."            47 U.S.C. § 222(e).

Surely, Appellants reason, Congress, in passing the SCA, did not

intend   to    undermine   the   long-standing    tradition   of   lawful

disclosure of basic subscriber information in telephone books.

             This argument fails for two reasons.     First, the Federal

Communications Commission has exempted wireless service providers

from § 222(e)'s disclosure requirements.         In re Implementation of

the Telecommunications Act of 1996: Telecommunications Carriers'

Use of Customer Proprietary Network Information and Other Customer

Information, 14 FCC Rcd. 15550, 15569 (1999) ("A [mobile service]

provider . . . need not provide subscriber list information

regarding its telephone exchange customers to requesting directory


                                  -17-
publishers, except to the extent the . . . provider . . . publishes

that information, causes it to be published, or accepts it for

publication      in    any     directory       format.").          Second,        and      more

critically, the         provisions of the SCA at issue in this case

prohibit wireless service providers from disclosing "a record or

other    information         pertaining       to    a   subscriber     .    .    .    to   any

governmental entity," 18 U.S.C. § 2702 (emphasis added), without

the requisite process, id. § 2703.                      Section 2702 states that a

service    provider         "may    divulge    a    record    or    other       information

pertaining to a subscriber . . . to any person other than a

governmental entity."              Id. § 2702(c).        Accordingly, while the SCA

prohibits the disclosure of customer lists to government entities

absent    the    requisite          process,       it   seemingly    allows          for   the

disclosure      of    the    same    information        to   other   non-governmental

entities like private publishers.                   Whether such disclosure is in

fact authorized by the SCA is a question we need not answer today,

however,    as   the    case        before    us    concerns    only       the   compelled

disclosure of customer information to a governmental entity.

             We need go no further.                 In sum, we find that the SCA

clearly prohibits communications providers from disclosing to the

government basic subscriber information -- including a customer's

name, address, and telephone number -- without a subpoena. Because

the Registry Act requires communications providers who sell prepaid

phones in Puerto Rico to disclose their prepaid customers' names,


                                             -18-
addresses, and phone numbers to a governmental entity without a

subpoena -- or any process whatsoever -- the two acts directly

conflict.    The Registry Act is thus preempted by the SCA, and the

district court's order enjoining the enforcement of the Registry

Act is affirmed.

                          III.   Conclusion

            We are not unsympathetic to the Puerto Rico government's

desire to combat the exploitation of prepaid phones for criminal

purposes.    No matter how worthy the objective, however, any such

effort cannot run afoul of the clear language of federal law, which

plainly forbids the disclosure of subscriber information to a

governmental entity without a subpoena.

            The judgment of the district court is thus affirmed.

            AFFIRMED.




                                 -19-
                             APPENDIX

                              AN ACT

To create a register of pre-paid telephone numbers, assigned to the
Telecommunications Regulatory Board of Puerto Rico, to empower the
Board to establish the relevant regulations and determine
penalties, and for related purposes.

                      EXPLANATORY STATEMENT

          The use of pre-paid mobile telephone units has emerged in
Puerto Rico as the way to extort money from certain individuals. It
is increasingly common for the media to point out that various
individuals, using pre-paid cellular telephones extort people by
deception, telling them they are going to kidnap or kill a family
member, unless they provide a certain amount of money. It has come
to light that many of these calls are made from the penal
institutions of the country, using cellular telephones that have
been smuggled into the prisons.
          The problem is that the owners of these mobile units,
because they are pre-paid, are not registered by the various
companies, making it impossible for the authorities to track down
their owners, if an incident of extortion occurs.
          Indeed, many customers purchase this type of unit to
avoid being tied to the contracts imposed by the cellular telephone
companies or because they simply can specify the services they
really need.
          However, because of the widespread use of this type of
device to commit crimes, it is imperative to provide the
Telecommunications Regulatory Board of Puerto Rico with the power
to create a register of pre-paid mobile units as a method of
protection and security for all residents of this Island.
          The Telecommunications Regulatory Board, an agency
created by Act No. 213 of 1996, as amended, known as the "Puerto
Rico Telecommunications Act of 1996," [Ley de Telecomunicaciones de
Puerto Rico de 1996] is the government agency charged with
regulating telecommunications services in Puerto Rico.
          Recognizing that the provision of telecommunications
service is intended to promote the public interest, within a
competitive market, and that the Board has the power to regulate
service providers in a manner consistent with their market position
and the influence they have over consumers, this Legislature deems
it appropriate to place the responsibility for this Act in the
hands of the Telecommunications Regulatory Board.


                               -20-
ENACTED BY THE LEGISLATURE OF PUERTO RICO:

Section 1. Creation
          A register of pre-paid telephone numbers assigned to the
Telecommunications Board is hereby created.

Section 2. Definitions
          For purposes of this Act, the following terms shall have
the meanings stated below:
          (a) Board – The Telecommunications Regulatory Board of
          Puerto Rico, the agency charged with regulating
          telecommunications services in Puerto Rico, pursuant to
          the provisions of Act No. 213 of 1996, as amended, known
          as the "Puerto Rico Telecommunications Act of 1996."
          (b) Telephone company – any natural or legal person that
          owns, controls, administers, operates, manages, supplies,
          or resells, in whole or part, directly or indirectly, any
          telephone service in Puerto Rico.
          (c) Commercial Entities – any natural or legal person or
          business establishment, such as pharmacies, gas stations,
          department stores and supermarkets that sell pre-paid
          wireless telephones.
          (d) Owner – the natural or legal person or company that
          owns or controls a prepaid mobile telephone unit.
          (e) Pre-paid mobile telephone unit – any telephone or
          other equipment used to make telephone or computer
          communication via the cellular communications networks
          that has been assigned a telephone number to be activated
          through a telephone service provider; it includes
          interchangeable Subscriber Identification Modules (SIM,
          for its acronym in English) that serve to activate and
          connect the computer to a network, when they are assigned
          a telephone number, whether acquired jointly or
          separately from other equipment.

Section 3. Authorization and Powers of the Board
          For purposes of the registration of pre-paid mobile
telephone numbers to be created in accordance with Article II-6 of
Act No. 213 of 1996, as amended, the Board shall have original
jurisdiction over all telecommunications services and all persons
providing these services within the Commonwealth of Puerto Rico and
over any person with a direct or indirect interest in such services
or companies. This shall include any business entity that sells
pre-paid mobile telephones.
          The Board is authorized and empowered to implement this
Act and ensure full and strict compliance therewith.
          The registration information to be created shall only be
available to law enforcement agencies that request it, if they are

                               -21-
carrying out an investigation into the commission of a crime. The
Board shall submit the information at no cost and upon submission
of a police complaint or an order issued by a court with
jurisdiction in Puerto Rico.

Section 4. Obligation to Regulate
          Members of the Board shall enact, within a period of
ninety (90) days after the passage of this Act, the regulations
that are necessary to establish, among other things, all rules and
standards relating to the effective enforcement of this Act. These
Rules and Regulations shall be adopted in accordance with Act No.
170 of August 12, 1988, as amended, known as the "Uniform
Administrative Procedure Act of the Commonwealth of Puerto Rico,"
[Ley de Procedimiento Administrativo Uniforme del Estado Libre
Asociado de Puerto Rico] and, immediately after approval, shall be
housed in the Department of State of Puerto Rico.

Section 5. Register of numbers of pre-paid mobile telephones;
obligation to register the numbers falls on the Board
          The Board is responsible for keeping and maintaining an
up-to-date register of all telephone numbers of pre-paid mobile
units sold in Puerto Rico, as provided for in this Act. The
register to be kept in this agency shall include the name and the
physical and postal address of the owner of the unit and an
alternative telephone number, the number of the unit, its make,
model, and serial number.
          Every telephone company, natural or legal person, or
business entity that sells a pre-paid mobile telephone unit shall
require photo identification at the time of purchase and shall
register with the Board the name and physical and postal address of
the owner of the unit and an alternative telephone number, the
number of the unit, its make, model, and serial number.
Registration will take place within thirty (30) days of the
acquisition of the unit. The procedures included in the regulations
it adopts, as set forth in this Act.
          Any telephone company that has sold pre-paid mobile
telephone units prior to the effective period of this Act shall be
required to submit to the Board a list of telephone numbers of
these units, and any other information it has that is required for
purposes of the register established under this Act, or which it
may have acquired in the course of its business, within thirty (30)
days following the date of entry into force hereof.
          In the case of those persons, who upon approval of this
Act, have in their possession a pre-paid mobile unit, a term not to
exceed sixty (60) days is established to register the same with the
Board. The Board is empowered to extend this period for up to sixty
(60) additional days if it so deems fit.


                               -22-
Section 6. Duty to notify in case of change of address
          It shall be the duty of every owner of a pre-paid mobile
telephone unit to notify the Board of any change of address that
takes place within thirty (30) days following same.

Section 7. Duty of notification in the case of a new owner
          It shall be the duty of every natural or legal person to
give notice to the Board if a prepaid mobile telephone unit,
previously registered by a previous owner, has been acquired either
through purchase or gift from another natural or legal person,
within thirty (30) days following the acquisition.

Section 8. Penalties
          Any telephone company, natural or legal person, or
business entity that commits a violation of the provisions of this
Act, shall commit an administrative offense, punishable by a fine
of up to twenty-five thousand (25,000) dollars for each violation.

Article 9. Special Fund
          The monies that are collected by way of administrative
fines imposed under this Act or the regulations thereunder shall be
paid into a Telecommunications Regulatory Board Special Fund,
without being subject to the public policy contained in Act No. 230
of July 23, 1974, as amended, known as the "Puerto Rico Government
Accounting Act" [Ley de Contabilidad del Gobierno de Puerto Rico].
          The money paid into the Fund shall be transferred to the
Board to be used to cover part of its operating, fiscal and
administrative expenses in the implementation of this Act.

Article l0. Saving Clause
          If any section, subsection, paragraph, subparagraph,
clause, phrase or part of this Act is declared invalid or
unconstitutional by a court of competent jurisdiction, the ruling
to that effect shall not affect, impair or invalidate the remainder
of this Act, its effects being limited only to the section,
subsection, paragraph, subparagraph, clause, phrase or part of this
Act so declared invalid or unconstitutional.

Article 11. Date of entry into force
          This Act shall enter into force ninety (90) days after it
has been passed.




                               -23-